Citation Nr: 0835812	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  00-21 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure.

2.  Entitlement to an initial evaluation in excess of 30 
percent for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1951 to September 1953.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

Please note this appeal has been advanced on the Board's 
docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for skin cancer is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation by 
participation in atmospheric nuclear weapon testing during 
Operation Upshot-Knothole.

2.  The evidence of record demonstrates that the veteran's 
prostate cancer is related to active service or to ionizing 
radiation exposure.


CONCLUSION OF LAW

Prostate cancer was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for prostate cancer, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Although notice to 
the veteran was untimely, there is no prejudice to the 
veteran because prior to a July 2008 re-adjudication of the 
claim, April 2005 and December 2007 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).   

The veteran's VA medical treatment records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In July 
2000, the National Personnel Records Center (NPRC) informed 
the RO that the veteran's service treatment records and 
records from the Office of the Surgeon General were not 
available.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but 


rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 
50-51 (1996).  Additionally, in July 2008, the veteran 
submitted private medical evidence and photographs with a 
waiver of RO adjudication.  See 38 C.F.R. § 20.1304(c) (2007) 
(holding that any additional pertinent evidence received by 
the Board that has not already been considered by the RO must 
be referred to the RO for consideration unless there has been 
a waiver of such consideration).  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

The veteran asserts entitlement to service connection for 
prostate cancer based on in-service radiation exposure.

Service connection for a disability based upon radiation 
exposure can be awarded on three different legal bases.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, certain types of 
cancer are presumptively service connected specific to 
radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, radiogenic diseases may also be 
service connected.  See 38 C.F.R. § 3.311.  Third, service 
connection may be granted when it is established that a 
disease diagnosed after discharge from service was otherwise 
incurred during active service, including as due to radiation 
exposure.  See 38 C.F.R. § 3.303(d); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under the first basis, a radiation-exposed veteran is a 
veteran who, while serving on active duty, active duty for 
training, or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  
Radiation-risk activity includes onsite participation in a 
test involving atmospheric detonation of a nuclear device.  
38 C.F.R. § 3.309(d)(3)(ii).  Onsite participation means 
presence at one of various 


test sites during the official operational period, and 
includes Operation Upshot-Knothole from March 15, 1953 to 
June 20, 1953.  38 C.F.R. § 3.309(d)(3)(iv), (v)(I).  In an 
April 2007 letter, the Defense Threat Reduction Agency (DTRA) 
confirmed the veteran's participation in Operation Upshot-
Knothole during the pertinent time period.  But prostate 
cancer is not a disease entitled to presumptive service 
connection.  38 C.F.R. § 3.309(d)(1), (2).  Accordingly, the 
veteran is not entitled to presumptive service connection for 
prostate cancer as a radiation-exposed veteran under 38 
C.F.R. § 3.309.

Under the second basis, service connection may be granted on 
the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease within a 
specified time period.  38 C.F.R. § 3.311(b).  Prostate 
cancer is a listed radiogenic disease.  38 C.F.R. § 
3.311(b)(2).  Where there is a diagnosed radiogenic disease 
claimed to be the result of ionizing radiation due to 
atmospheric nuclear weapons test participation, a dose 
assessment must be obtained from the appropriate Department 
of Defense office.  38 C.F.R. § 3.311(a).  Where a veteran 
was exposed to ionizing radiation as a result of 
participation in various activities, including onsite 
participation in an atmospheric nuclear weapons test, and 
developed prostate cancer 5 years after exposure, the claim 
shall be submitted to the Under Secretary for Benefits for 
consideration.  38 C.F.R. § 3.311(b), (c).  If any the above 
requirements have not been met, it shall not be determined 
that a disease has resulted from ionizing radiation.  38 
C.F.R. § 3.311(b)(1).  

The Under Secretary for Benefits may refer the claim to the 
Under Secretary for Health for an advisory medical opinion.  
38 C.F.R. § 3.311(c)(1).  The Under Secretary for Benefits 
must consider the claim with reference to the medical opinion 
and the following factors:  1) the probable dose, in terms of 
dose type, rate and duration as a factor in inducing the 
disease, taking into account any known limitations in the 
dosimetry devices employed in its measurement or the 
methodologies employed in its estimation; 2) the relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; 3) the veteran's gender 
and pertinent family history; 4) the veteran's age at time of 
exposure; 5) the time between exposure and disease onset; and 
6) the extent to which exposure to 


nonservice related radiation or other carcinogens may have 
contributed to disease development.  38 C.F.R. § 3.311(c)(1), 
(e).  The Under Secretary for Benefits shall inform the RO in 
writing, setting forth supporting rationale, if the 
determination is that there is no reasonable possibility that 
the veteran's disease resulted from in-service radiation 
exposure.  38 C.F.R. § 3.311(c)(1)(ii).  

Here, private medical records indicate that prostate cancer 
was diagnosed in 1997, more than 5 years after exposure.  An 
April 2007 DTRA letter confirmed the veteran's participation 
in an atmospheric nuclear weapons test - Operation Upshot-
Knothole.  The DTRA constructed an exposure scenario and 
based in part on that scenario, calculated the veteran's 
external gamma dose at 16 rem, the external neutron dose at 
.5 rem, the internal committed dose to the prostrate (alpha) 
at 0 rem, the internal committed dose to the prostate (beta 
and gamma) at 1 rem, and the total skin dose to any skin area 
(beta and gamma) at 550 rem.  In June 2007 the RO submitted 
the claim to the Director of Compensation and Pension (C & P) 
along with information regarding the circumstances of the 
radiation exposure, the prostate cancer diagnosis, relevant 
family medical history, the dose assessment, and non-service-
related exposure to radiation and carcinogens.  In a November 
2007 letter, the Director of C & P forwarded that information 
to the Under Secretary for Health.  In a November 2007 
memorandum, the Chief Public Health and Environmental Hazards 
Officer (Chief Officer) concluded that it was unlikely that 
the veteran's prostate cancer was related to in-service 
ionizing radiation exposure.  The Chief Officer reviewed the 
information regarding radiation exposure, family history, 
cancer diagnosis, the DTRA dose reconstruction, and several 
medical articles.  The Chief Officer stated that the 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health had been 
utilized to determine the likelihood that ionizing radiation 
caused the prostate cancer.  The computer software calculated 
a 99th percentile value for the causation probability of 
16.28%.  VA thus complied with the required development 
procedures and the evidence shows that prostate cancer was 
not due to any in-service radiation under the provisions of 
38 C.F.R. § 3.311.  Accordingly, entitlement to service 
connection for prostate cancer is not warranted under 38 
C.F.R. § 3.311.

Under the third basis, service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, to include as due to 
radiation exposure.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a), (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In addition, malignant tumors, to include 
prostate cancer, may be presumed to have been incurred during 
service if they first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

March 1997 private medical records diagnosed prostate cancer.  
In a June 2000 letter, a private physician opined that it was 
likely that the veteran's prostate cancer was due to 
radiation exposure.  The physician noted that Gleason 8 
prostate cancer was diagnosed in 1997, and that at time, 
there were metastatic lesions in the veteran's pelvis.  The 
physician stated that the veteran was exposed to radioactive 
material and an atomic bomb test, noting that this was a 
known risk factor for prostate cancer and that a classic 
study showed nuclear power plant workers had unexpectedly 
high rates of prostate cancer.  Private medical records from 
March 2001 through July 2007 diagnosed prostate cancer, 
metastatic to the bone, with intermittent androgen 
deprivation therapy.  In an April 2008 letter, a private 
physician opined that he could not exclude that the veteran's 
development of metastatic prostate cancer was related to 
radiation exposure.  The physician noted that the veteran was 
diagnosed and treated in 1996 with a Gleason 7 cancer.  The 
physician included a reference list of articles upon which he 
based his medical opinion.

VA medical records from March 2000 to August 2007 noted 
metastatic prostate cancer with management by private 
physicians, to include intermittent hormonal treatments.  

In September 2000, April 2007, and February 2008 lay 
statements, and at the July 2008 Board hearing, the veteran 
asserted that he was exposed to radiation at Operation Upshot 
Knothole, in Desert Rock, Nevada.  The veteran stated that he 
was in a trench 1 mile from Ground Zero for the explosion, 
that he felt a tremendous explosion when it occurred, that he 
was not wearing any protective clothing, and that there was 
no monitoring device.  He stated that he walked through 
Ground Zero approximately 30 minutes to an hour later and was 
in the area for about one hour.  He reported that he observed 
damaged structures and dead animals and was not surveyed for 
radiation contamination.  He stated that his doctor told him 
he was a rare case of metastasizing cancer with a prostate-
specific antigen of 6.  

The Board finds that the evidence of record supports a 
finding of service connection for prostate cancer.  First, 
there is currently diagnosed prostate cancer.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Prostate cancer did 
not, however, manifest within 1 year of service discharge.  
38 C.F.R. §§ 3.307, 3.309.  The veteran does not allege that 
prostate cancer occurred or was diagnosed during service, but 
alleges that he was exposed to in-service radiation.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury); see also Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within 
the realm of his personal knowledge).  

An April 2008 private medical opinion stated that radiation 
exposure could not be excluded as related to the development 
of the veteran's metastatic prostate cancer.  Although 
competent and credible, the Board does not find this opinion 
probative because it is ambivalent.  Sklar v. Brown, 5 Vet. 
App. 140, 145-46 (1993) (noting that the probative value of a 
medical opinion is diminished where the opinion is 
ambivalent); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that evidence favorable to the claim that 
merely suggests a possibility that the disorder might have 
been caused by radiation exposure is insufficient to 
establish service connection).  

A June 2000 private medical opinion stated that it was likely 
that the veteran's prostate cancer was due to radiation 
exposure, noting that a classic study showed nuclear power 
plant workers had unexpectedly high incidences of prostate 
cancer.  

In a November 2007 memorandum, the Chief Officer concluded 
that it was unlikely that the veteran's prostate cancer was 
related to in-service ionizing radiation exposure.  

A veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In order to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  As the evidence in this case is 
in equipoise, the benefit of the doubt will be given to the 
veteran.  Accordingly, service connection for prostate cancer 
is warranted.  


ORDER

Service connection for prostate cancer, to include as due to 
ionizing radiation, is granted.


REMAND

Remand is required regarding the claim for entitlement to an 
initial evaluation in excess of 30 percent for skin cancer 
because the evidence of record is insufficient upon which to 
base an appellate decision.  Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information).


April 2008 and July 2008 private medical opinions noted that 
due to numerous excisions of basal cell carcinoma near or 
around the veteran's right lower eyelid, there is chronic 
trichiasis, epilation of the eyelashes, and reduced 
elasticity of the eyelid.  These eye disorders inhibited the 
veteran's ability to do routine daily tasks and caused 
decreased lid functionality, associated excessive tearing, 
and significant dry eye.  The June 2008 VA scars examiner 
similarly concluded that secondary to loss of tissue and 
scarring, there was right lower eyelid permanent 
disfigurement, functional impairment, and visual acuity 
impairment.  At the July 2008 Board hearing, the veteran 
reported that the excisions of cancer near his lower eyelid 
cause functional impairment due to extreme tearing in cold 
weather, an inability to wear contact lenses, and visual 
impairment.  No examination of record addresses these 
residuals of skin cancer.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991) (holding that where the record does not 
adequately reveal the current state of the disability, a VA 
examination must be conducted).  Accordingly, remand is 
required in order to obtain an examination or examinations 
addressing the full complement of residuals from the 
veteran's skin cancer and resulting excisions.

Additionally, the veteran has reported multiple skin cancer 
excisions and the medical evidence shows at least 11 scars 
due to these excisions.  But private medical records 
regarding the excisions and other skin cancer treatment are 
not associated with the claims file.  VA's duty to assist 
includes making reasonable efforts to obtain private medical 
records.  38 C.F.R. § 3.159(c)(1), (2).  Accordingly, remand 
is required to attempt to obtain any pertinent private 
medical records.

Accordingly, the case is remanded for the following action:

1.  The RO must again contact the veteran 
and afford him the opportunity to identify 
by name, address and dates of treatment or 
examination any medical records that 
pertain to his skin cancer treatment, to 
include eye-related treatments and any 
skin cancer excisions.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO must make 
arrangements to obtain all the records of 
treatment or examination from all the 
sources listed by the veteran which are 
not already on file.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The RO must afford the veteran 
appropriate VA examinations to determine 
the current extent of the impairment 
resulting from his service-connected skin 
cancer, to include an appropriate eye 
examination.  The claims file must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted.  The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided, and the 
report(s) prepared must be typed.

The eye examiner must provide an opinion 
regarding the full extent of the veteran's 
disability due to service-connected skin 
cancer, to include any eye disorders 
resulting from the veteran's skin cancer 
excisions.  The appropriate examiner must 
address whether there are any eye 
disorders or symptomatology due to 
excisions of the veteran's various skin 
cancers, to include chronic trichiasis, 
epilation of the eyelashes, reduced 
elasticity of the eyelid, excessive 
tearing, dry eye, and/or visual acuity 
impairment.  If the examiner determines 
that there are resulting eye disorders, 
then the examiner must address the 
etiology of each disorder and the 
resulting functional limitation.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
The RO must consider the potential 
application of the revisions of the Rating 
Schedule applicable to scars effective 
October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  The RO must also 
consider the assignment of separate 
evaluations for distinct disabilities 
resulting from multiple scars due to skin 
cancer excisions, as permitted under 
Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

6.  FINALLY, THE BOARD NOTES THAT THE 
APPELLANT IS 79 YEARS OF AGE.  Hence, this 
claim must be afforded expeditious 
treatment by the RO.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


